                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

MICHAEL JERRIAL IBENYENWA                         §

VS.                                               §                   CIVIL ACTION NO. 9:19cv1

TEXAS BOARD OF CRIMINAL JUSTICE,                  §
ET AL.

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Michael Jerrial Ibenyenwa, an inmate at the Polunsky Unit, proceeding pro se,

brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s motions for injunctive relief (docket entry nos. 4 and

15) should be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit. For

the reasons set forth in the Report, plaintiff’s motions should be denied.

                                             ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED.
It is therefore

        ORDERED that plaintiff’s motions for injunctive relief are DENIED.

                    So ORDERED and SIGNED September 25, 2019.




                                                          ____________________________
                                                           Ron Clark, Senior District Judge




                                             2
